            Case 1:20-cv-12092-DJC Document 12 Filed 06/02/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

CHRISTOPHER MACKEY,

                       Plaintiff,

       v.                                                     CIVIL ACTION
                                                              NO. 20-12092-DJC

SALEM STATE UNIVERSITY and
COMMONWEALTH OF MASSACHUSETTS,

                       Defendants.


                                    ORDER DISMISSING CASE

CASPER, J.                                                                            June 2, 2021

       Plaintiff Christopher D. Mackey’s (“Mackey”) amended complaint (D. 10) is DISMISSED

without prejudice after screening pursuant to 28 U.S.C. § 1915(e)(2)(B) (ii) and (iii). In conducting

this review, the Court liberally construes Mackey’s amended complaint because he is proceeding

pro se. Hughes v. Rowe, 449 U.S. 5, 9 (1980); Haines v. Kerner, 404 U.S. 519, 520 (1972);

Instituto de Educacion Universal Corp. v. U.S. Dept. of Education, 209 F.3d 18, 23 (1st Cir. 2000).

       Mackey’s overarching theme of his amended complaint is that Salem State University

spread and/or did not stop “rumors” about Mackey’s supposed sexual interest in another student,

disclosed mental health information about him to deter him from seeking treatment and induced

him to harm himself. Id. ¶¶ 29-33.        Mackey claims that Salem State University and the

Commonwealth of Massachusetts have engaged in a broad conspiracy to retaliate and achieve this

purported goal. See generally D. 10.

       Interwoven with this conspiracy, Mackey alleges that his violation of a harassment

prevention order of another student is somehow part of the defendants’ scheme. D. 10 ¶¶ 33-48,

                                                 1
          Case 1:20-cv-12092-DJC Document 12 Filed 06/02/21 Page 2 of 3




Although Mackey claims the restraining order was “void,” and that he was “entrapped” into

violating the orders, id. ¶ 46, Mackey’s violations apparently resulted in a conviction and

imprisonment or probation. There is no allegation that his conviction has been overturned.

       Mackey also alleges that he is currently being prosecuted for assaulting Newton Police

officers with his truck. Id. ¶ 51, Ex. N. Mackey claims the charges were fabricated to hurt his

employment opportunities and “to help Salem State University in their efforts to get [Mackey] to

commit suicide.” Id.

       To the extent Mackey’s claims might be construed as a civil rights claim pursuant to 42

U.S.C. §1983, those claims cannot be maintained against the Commonwealth of Massachusetts or

Salem State University as these parties are immune from suit for monetary damages in federal

court under the Eleventh Amendment to the United States Constitution. 1 Furthermore, Mackey

fails to plausibly plead a Title II ADA or retaliation claim. “Title II provides that otherwise

qualified disabled students may not be excluded from educational programs or activities or

otherwise discriminated against because of their disabilities.” Toledo v. Sanchez, 454 F.3d 24, 39

(1st Cir. 2006). Retaliation in the context of a disability is in certain circumstances prohibited by

federal law. See 42 U.S.C. § 12203(a). Here, the amended complaint lacks plausible factual

allegations that Mackey suffered discrimination or was denied benefits or participation in any

service, program or activity “by reason of” his disability. 42 U.S.C. §12132. The same is true with

any claim of retaliation. Although Mackey does not clearly assert it, the Court has considered, but

rejects, a claim under Title IX of the Education Amendments of 1972, 20 U.S.C.A. § 1681 for



1 “[T]he Eleventh Amendment has been interpreted to constitute a general bar to suit by private
individuals against unconsenting states in any tribunal, regardless of the relief sought or the legal
source (federal or state) of the claim.” Horizon Bank and Tr. Co. v. Flaherty, 309 F. Supp. 2d 178,
182 (D. Mass. 2004). As an arm of the state, Salem State University enjoys Eleventh Amendment
Immunity. See Fantini v. Salem State College, 557 F.3d 22, 33 (1st Cir. 2009).
                                                 2
          Case 1:20-cv-12092-DJC Document 12 Filed 06/02/21 Page 3 of 3




sexual harassment or hostile environment where the factual allegations that might support such a

claim are not plausibly alleged. Because the purported federal claims are dismissed, this Court

declines to exercise supplemental jurisdiction over any purported supplemental state law claims.

See 28 U.S.C. §1367(c)(3).

       Although not pleaded separately, there are allegations that indicate Mackey had difficulty

in obtaining mental health medications and treatment while incarcerated that he “needed” or was

“appropriate.” Am. Compl. ¶¶ 54, 66. These allegations appear, in the first instance, to allege a

difference in opinion as to treatment, Stone v. Evangelidis, CV 18-10011-RGS, 2020 WL

7405739, at *4 (D. Mass. Dec. 17, 2020) (noting “the well-established premise that the right to be

free from cruel and unusual punishment does not include the right to the treatment of one's choice”)

(citations and quotations omitted), which does rise to the level of a constitutional claim.

       For all these reasons, the Court dismisses the complaint without prejudice.

So Ordered.


                                                      /s/ Denise J. Casper_______________
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
